Title: To John Adams from James Lovell, 20 January 1778
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Janry. 20th. 1778
      
     
     The receipt of your letters of Decr. 24th variously directed gave equal and uniform satisfaction here yesterday.
     There was an error in the date of the Commission but it is judged to be of no importance.
     I send all the dispatches to you open as before that you may be acquainted with the contents, in case you should forward them before you sail yourself.
     I will endeavour to send your Chest by one of the Waggons which brought Cloaths forward from Boston.
     It is of high Importance that the papers respecting Burgoyne should go speedily forward, for reasons which Mr. Laurens has before wrote.
     You may depend upon my writing to you frequently. I will not wait till I hear of opportunities, but put down every thing which I may think it behoves you to know and keep all publications which may fall into my hands containing useful matters, till accident shall furnish me a passport for them to you.
     The Moment the Journals which are found shall reach York I will inclose one to you unstiched and forward sheets afterwards as they come from under the press.
     I fear it will be long before I shall get possession of your Box now under the care of Mr. Sprout, who has recovered his health, and preaches in a pretty good Parish at.
     I have heard only Today from our Secretary Paine. When he arrives he shall copy all the Letters written from this and forward them to France unless I hear of the arrival of any before he comes. We have sent from York Town
     Oct. 6th two, with a Postscript of the 9th;
     
     Oct. 18 one—31st one—
     Nov. 1st. one—8th one—
     Decr. 1st one—2d. one—
     With Duplicates and some Triplicates.
     I send you Dr. Franklin’s letter to me not having time to copy it. We had no sort of Intelligence of a public nature, but, by the tone of private letters, things went pretty well. You will return the Doctor’s letter.
     I expect you will tell me in the most free confidential manner how I may do my duty to you or to your family; and, be well assured, Sir, I will put things into that Train which shall make your mind as much at ease as possible under your disagreable seperation from a large portion of your earthly felicity.
     I have a referrence to the support of yourself and family. You know as well as I how losely things stand with the other Gentlemen. I shall expect to hear from you on this subject when you have convened with them, if not before; that is—if any services of mine are necessary; not otherwise.
    